Citation Nr: 0740802	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for folliculitis.

3.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii). See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003). The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO. In August 
2007, the Board received additional evidence from the veteran 
which has not been reviewed by the RO since the most recent 
supplemental statement of the case (SSOC) was issued in April 
2006. The additional evidence was received by the Board 
absent a written waiver of AOJ initial consideration of such 
evidence. Under DAV, the Board has no recourse but to remand 
the case for AOJ initial consideration of additional 
evidence.




In an April 2007 statement, the veteran requested a 
"personal hearing."  The veteran did have a DRO hearing in 
November 2005.  However, a May 2006 VA Form 8 indicated the 
veteran wanted a Board hearing, which was scheduled and 
subsequently cancelled in November 2006.  Further information 
is needed from the veteran to determine what type of hearing 
he is requesting. Since the failure to afford the veteran a 
hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, 38 C.F.R. § 20.904, 
this matter must be addressed prior to any appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
veteran and ask that he clarify his 
January 2007 statement. Should the 
veteran wish to provide testimony at a 
Board hearing regarding the claims on 
appeal, the RO/AMC should inquire 
whether he wants to be scheduled for a 
Board Video hearing at the RO, or an 
in-person hearing before a traveling 
Member of the Board sitting at the RO 
and schedule the veteran for this 
hearing at the next available 
opportunity. 

2. The RO should readjudicate these 
claims giving consideration to the 
evidence received from the veteran by 
the Board in August 2007. If the 
benefits sought on appeal remains 
denied, the veteran should be provided 
a SSOC. The SSOC must set forth that 
the additional evidence has been 
considered and contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response.



3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to afford due process and to 
further develop the claim; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran and his representative are free to 
submit any additional evidence and/or argument he desires to 
have considered in connection with his current appeal. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is 
required of the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



